Title: James Madison to Nelly Conway Madison Willis, 20 March 1832
From: Madison, James
To: Willis, Nelly Conway Madison


                        
                            
                                Dear Nelly
                            
                            
                                
                                    
                                
                                20th March. 32.
                            
                        
                        I recd the within letter from Mr Lee yesterday & that from Dr Hawes this afternoon. I enclose a check
                            in your favour for $725 retaining from your moity $100 to replace the advance a few years ago for your share of the
                            remittance to Kenty. for taxes, called for by a friend when you were not at home. I was obliged to borrow the money
                            & have been paying the interest since, & still am. The Acct of Mr Crittenden* proved to be $80 instead of
                            as I supposed $70. I take for granted that the occasion of replacing the advance will be convenient to you not it may
                            await another remittance from Kentucky Affecy.
                        
                        
                            
                                J. M.
                            
                        
                    *I understand the payts to Mr C was for costs as well as fees I will examine & apprise Mr Lee.